DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hara et al., U.S. Pre Grant Publication 2009/0061193.

	Regarding claims 1 and 8-9, Hara discloses a carbon fiber composite sheet [refractory material] comprising a pitch-based carbon fiber web and a matrix resin [abstract and 0019].  Paragraph 0031 discloses short [discontinuous] pitch-based carbon fibers.  Paragraph 0056 discloses that the pitch-based carbon fibers have a thermal conductivity of 200 W/(mK) or more.  Paragraphs 0069-0070 discloses that the matrix resin can include polysulfones or polyether sulfones.  Paragraph 0050 discloses that the porosity of the carbon fiber sheet ranges from 50 to 80% by volume.  Applicant’s claims do not exclude other layers being present in the composite material.  Paragraph 0078 discloses that the pitch-based carbon fiber sheet and the matrix resin are fed into a metal mold so that the matrix resin is molten and impregnated into the sheet to obtain a carbon fiber reinforced composite sheet [after expansion].  Applicant’s specification discloses in paragraph that the term “refractory material after expansion” refers to an expanded refractory material due to repulsive force from the fibers therein that is generated upon the melt of the thermoplastic resin.  
	Hara teaches the claimed invention but fails to teach that the resin is a flame retardant thermoplastic resin.  It is reasonable to presume that the matrix resin is a flame retardant thermoplastic resin is inherent to Hara.  Said presumption is based upon Hara’s disclosure of the matrix resin including polysulfones or polyether sulfones.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  Applicant’s specification discloses that polysulfone-based resins and polyethersulfone-based resins are flame-retardant thermoplastic resins [0028].

	Regarding claim 2, Hara teaches the claimed invention but fails to teach that the refractory material after expansion has a thermal conductivity of 0.15 W/(mK) or lower.  It is reasonable to presume that the refractory material after expansion has a thermal conductivity of 0.15 W/(mK) or lower is inherent to Hara.  Said presumption is based upon Applicant’s disclosure of a carbon fiber composite sheet [refractory material] comprising a pitch-based carbon fiber web and a matrix resin [abstract and 0019].  Paragraph 0031 discloses short [discontinuous] pitch-based carbon fibers.  Paragraph 0056 discloses that the pitch-based carbon fibers have a thermal conductivity of 200 W/(mK) or more.  Paragraphs 0069-0070 discloses that the matrix resin can include polysulfones or polyether sulfones.  Paragraph 0050 discloses that the porosity of the carbon fiber sheet ranges from 50 to 80% by volume.  Applicant’s claims do not exclude other layers being present in the composite material.  Paragraph 0078 discloses that the pitch-based carbon fiber sheet and the matrix resin are fed into a metal mold so that the matrix resin is molten and impregnated into the sheet to obtain a carbon fiber reinforced composite sheet [after expansion].  Applicant’s specification discloses in paragraph that the term “refractory material after expansion” refers to an expanded refractory material due to repulsive force from the fibers therein that is generated upon the melt of the thermoplastic resin.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  

	Regarding claim 3, Hara teaches the claimed invention but fails to teach that the refractory material after expansion has a thermal resistance of 0.05 m2 K/w or higher.  It is reasonable to presume that the refractory material after expansion has a thermal resistance of 0.05 m2 K/w or higher is inherent to Hara.  Said presumption is based upon Applicant’s disclosure of a carbon fiber composite sheet [refractory material] comprising a pitch-based carbon fiber web and a matrix resin [abstract and 0019].  Paragraph 0031 discloses short [discontinuous] pitch-based carbon fibers.  Paragraph 0056 discloses that the pitch-based carbon fibers have a thermal conductivity of 200 W/(mK) or more.  Paragraphs 0069-0070 discloses that the matrix resin can include polysulfones or polyether sulfones.  Paragraph 0050 discloses that the porosity of the carbon fiber sheet ranges from 50 to 80% by volume.  Applicant’s claims do not exclude other layers being present in the composite material.  Paragraph 0078 discloses that the pitch-based carbon fiber sheet and the matrix resin are fed into a metal mold so that the matrix resin is molten and impregnated into the sheet to obtain a carbon fiber reinforced composite sheet [after expansion].  Applicant’s specification discloses in paragraph that the term “refractory material after expansion” refers to an expanded refractory material due to repulsive force from the fibers therein that is generated upon the melt of the thermoplastic resin.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  

	Regarding claim 4, teaches the claimed invention but fails to teach that the refractory material has a flexural modulus of 3 GPa or higher and a flexural strength of 50 MPa or higher.  It is reasonable to presume that the refractory material has a flexural modulus of 3 GPa or higher and a flexural strength of 50 MPa or higher is inherent to Hara.  Said presumption is based upon Applicant’s disclosure of a carbon fiber composite sheet [refractory material] comprising a pitch-based carbon fiber web and a matrix resin [abstract and 0019].  Paragraph 0031 discloses short [discontinuous] pitch-based carbon fibers.  Paragraph 0056 discloses that the pitch-based carbon fibers have a thermal conductivity of 200 W/(mK) or more.  Paragraphs 0069-0070 discloses that the matrix resin can include polysulfones or polyether sulfones.  Paragraph 0050 discloses that the porosity of the carbon fiber sheet ranges from 50 to 80% by volume.  Applicant’s claims do not exclude other layers being present in the composite material.  Paragraph 0078 discloses that the pitch-based carbon fiber sheet and the matrix resin are fed into a metal mold so that the matrix resin is molten and impregnated into the sheet to obtain a carbon fiber reinforced composite sheet [after expansion].  Applicant’s specification discloses in paragraph that the term “refractory material after expansion” refers to an expanded refractory material due to repulsive force from the fibers therein that is generated upon the melt of the thermoplastic resin.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al., U.S. Pre Grant Publication 2009/0061193.
	Hara, above, remains relied upon for claim 1.

	Regarding claim 6, Hara is silent to the discontinuous reinforcing fibers are present in the resin matrix in an amount of 15 to 80 weight %.  Hara does disclose a carbon fiber composite sheet comprising short pitch-based carbon web and a matrix resin [abstract and 0021] wherein the pitch-based carbon fibers having a thermal conductivity of 200 W/(mK) [0056]; and the carbon fiber composite sheet has a porosity ranging from 50% to 80% by volume [0050].  Reference claim 2 discloses that the amount of the matrix resin is 10 to 80 vol% of the carbon fiber composite sheet.  Paragraphs 0069-0070 discloses that the matrix resin can include a thermoplastic resin such as polysulfones or polyether sulfones.  Paragraph 0075 discloses that the mixing ratio of the carbon fiber web to the thermoplastic polymer resin is not particularly limited and that the carbon fibers are desirably contained in an amount preferably 10 to 90% vol after molding in order to improve thermal conductivity.  One of ordinary skill in the art before the effective filing date of the invention would include the short pitch-based carbon fibers having a thermal conductivity of 200 W/(mK) present in the carbon fiber composite sheet in an amount ranging from 15 to 80 wt% for enhanced thermal conductivity of the carbon fiber composite sheet.

	Regarding claim 7, Hara discloses in paragraph 0052 that the fiber length of the pitch-based carbon fibers are 1 to 15 mm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al., U.S. Pre Grant Publication 2009/0061193 in view of Ueno et al., JP 2016-210979.

	Hara, above, remains relied upon for claim 1.  Hara also discloses that the matrix can include a thermoplastic resin such as polyether ketones, polysulfones or polyether sulfones.  Reference claim 12 of Hara discloses that the composite can be used for electronic parts.

	Regarding claim 5, Hara is silent to the flame-retardant resin having a limiting oxygen index (LOI) of 30 or higher.  Ueno discloses a sheet for a fiber reinforced plastic molded body [0001].  Ueno also discloses that the molded sheet can be used for electric products [0012].  Paragraph 0011 of Ueno discloses that the sheet comprises a reinforcing fiber and a thermoplastic resin wherein the thermoplastic resin has a critical oxygen index of 30 or higher.  Additionally, paragraph 0011 discloses that the thermoplastic resin includes a flame retardant [flame retardant thermoplastic resin]. It is disclosed in paragraphs 0044-0045 of Ueno that the reinforcing fiber can include carbon fibers having a lengths of 3-100 mm wherein the carbon fibers can be pitch based carbon fibers [0047].  Paragraph 0056 of Ueno discloses that the thermoplastic resin can include polyetheretherketones [polyether ketone].  Paragraph 0061 of Ueno discloses that voids [porosity] can be present in the sheet.  Paragraph 0058 discloses that the limiting oxygen index of the thermoplastic resin affects flame retardancy in the sheet.  Both Hara and Ueno disclose a molded sheet for electronic parts wherein the sheet comprises pitch-based carbon fibers and a thermoplastic resin such as a polyether ketone; and wherein the sheet is porous.  Thus, Hara and Ueno are analogous art.   One of ordinary skill in the art before the effective filing date of the invention would utilize polyetheretherketone [PEEK][polyether ketone] of Ueno having a limiting oxygen index of 30 or higher as the polyether ketone matrix resin of Hara for the benefit of enhanced flame retardancy in the sheet of Hara.  

	Regarding claim 10, Hara is silent to the refractory material being produced by preparing one or more mixed nonwoven fabrics are heated at a temperature equal to or higher than a flow starting temperature of the thermoplastic resin under pressure, followed by cooling the resultant under pressure wherein the flame retardant thermoplastic resin is in a particulate or fibrous form.    Hara discloses in reference claim 18 a non-woven cloth from pitch-based carbon fibers.  Hara discloses a carbon fiber composite sheet [refractory material] comprising a pitch-based carbon fiber web and a matrix resin [abstract and 0019].  Paragraph 0031 discloses short [discontinuous] pitch-based carbon fibers.  Paragraph 0056 discloses that the pitch-based carbon fibers have a thermal conductivity of 200 W/(mK) or more.  Paragraphs 0069-0070 discloses that the matrix resin can include polysulfones or polyether sulfones.  Paragraph 0050 discloses that the porosity of the carbon fiber sheet ranges from 50 to 80% by volume.  Applicant’s claims do not exclude other layers being present in the composite material.  Paragraph 0078 discloses that the pitch-based carbon fiber sheet and the matrix resin are fed into a metal mold so that the matrix resin is molten and impregnated into the sheet to obtain a carbon fiber reinforced composite sheet [after expansion].  Applicant’s specification discloses in paragraph that the term “refractory material after expansion” refers to an expanded refractory material due to repulsive force from the fibers therein that is generated upon the melt of the thermoplastic resin.  Ueno discloses a sheet for a fiber reinforced plastic molded body [0001].  Ueno also discloses that the molded sheet can be used for electric products [0012].  Paragraph 0011 of Ueno discloses that the sheet comprises a reinforcing fiber and a thermoplastic resin wherein the thermoplastic resin has a critical oxygen index of 30 or higher.  Additionally, paragraph 0011 discloses that the thermoplastic resin includes a flame retardant [flame retardant thermoplastic resin]. It is disclosed in paragraphs 0044-0045 of Ueno that the reinforcing fiber can include carbon fibers having a lengths of 3-100 mm wherein the carbon fibers can be pitch based carbon fibers [0047]. Paragraph 0052 discloses that the thermoplastic resin can be in the form of powders [particulate] or fiber form. Paragraph 0056 of Ueno discloses that the thermoplastic resin can include polyetheretherketones [polyether ketone].  Paragraph 0061 of Ueno discloses that voids [porosity] can be present in the sheet.  Paragraph 0060 of Ueno discloses a non-woven fabric reinforced plastic molded sheet.  It is disclosed in paragraph 0105 that the fiber reinforced plastic molded body sheet(s) are pressed at a temperature to 260 °C and then cooled to 50 °C.  Both Hara and Ueno disclose a molded sheet for electronic parts wherein the sheet comprises pitch-based carbon fibers and a thermoplastic resin such as a polyether ketone; and wherein the sheet is porous.  Thus, Hara and Ueno are analogous art.   One of ordinary skill in the art before the effective filing date of the invention would utilize the production method of Ueno in Hara in order to obtain a nonwoven fabric reinforced plastic molded sheet having excellent flame retardancy wherein the thermoplastic resin is in the form of powders.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786